                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

             HILDA BRUCKER, et al.,                  :
                                                     :
                   Plaintiffs,                       :
                                                     :
                   v.                                :    CIVIL ACTION NO.
                                                     :    1:18-CV-02375-RWS
             CITY OF DORAVILLE, a Georgia            :
             municipal corporation,                  :
                                                     :
                   Defendant.                        :
                                                     :
                                                     :

                                                 ORDER

                   This case involves the City of Doraville’s practice of including projected

             revenue from fines, fees, and forfeitures in its municipal budget. The

             Plaintiffs—four individuals who were cited for various infractions by the

             City—challenge that practice as unconstitutional. Specifically, Plaintiffs argue

             that by relying on its municipal courts, prosecutors, and law enforcement

             officers to generate revenue, Doraville has created impermissible financial

             incentives for those civil servants, thus violating the Due Process Clause of the

             Fourteenth Amendment. The case is now before the Court on Doraville’s

             Motion to Dismiss [15]. After reviewing the record, the Court enters the




AO 72A
(Rev.8/82)
             following Order.

                                                Background1

                   Doraville is a municipality that is home to about 8,330 people. Like

             other Georgia “home rule” municipalities, Doraville passes its own criminal

             ordinances and tries violations of those ordinances in a municipal court.

             Doraville’s City Attorney and Police Department primarily enforce the City’s

             ordinances, except for property violations, which are handled by a private firm

             called Clark Patterson Lee.

                   Doraville’s city council has executive and judicial roles. In its executive

             capacity, the city council appoints city prosecutors, funds the police

             department, and creates the City’s annual budget. In its judicial role, the city

             council appoints a municipal court judge who “hold[s] office at the pleasure of

             the City Council.” Doraville Municipal Code § 9-1.

                   Doraville relies on its municipal court as a source of revenue. The City

             issues thousands of tickets and citations every year and consistently generates

             $3 million or more annually from fines, fees, and forfeitures, all of which are


                   1
                      These facts are taken from the Complaint [1] and for the purposes of this
             Order are accepted as true.

                                                       2



AO 72A
(Rev.8/82)
             prosecuted in municipal court. This revenue constitutes anywhere from 17 to

             30 percent of the City’s total yearly revenues. And, at least according to one

             source, it ranks Doraville 6th in the country for percentage of total revenues

             from fines, fees, and forfeitures of cities with more than 5,000 people.

                   Plaintiffs have all been convicted or threatened with conviction in

             Doraville’s municipal court. Two of them live in Doraville: Hilda Brucker and

             Jeff Thorton. Ms. Brucker was prosecuted for the condition of her home. She

             paid a fine and was sentenced to a six-month probation term before her

             conviction was eventually vacated and the charges dropped. Similarly, Mr.

             Thorton was prosecuted for having improperly stacked wood in his backyard.

             And after a trial, Mr. Thorton was found guilty, fined $300, and sentenced to

             12 months of probation. The other two Plaintiffs were cited for traffic

             violations while driving through Doraville—Janice Craig for “chang[ing] lanes

             in a way that held up traffic” and Byron Billingsley for changing lanes without

             using a turn signal. Ms. Craig paid $215 in fines, and Mr. Billingsley paid a

             $100 fine.

                   Plaintiffs bring two claims for relief under 42 U.S.C. § 1983, seeking

             nominal damages and injunctive relief. Broadly, those claims allege that “the

                                                     3



AO 72A
(Rev.8/82)
             City’s institutional reliance on revenue from fines and fees” incentivizes “the

             City to ticket, convict, and fine defendants, regardless of the nature of an

             individual’s offense,” which violates Plaintiffs’ due process rights under the

             Fourteenth Amendment. Count I challenges the City’s adjudication of

             municipal violations, while Count II focuses on the incentives for law

             enforcement officers and prosecutors to obtain convictions. Doraville now

             moves to dismiss.

                                                Discussion

                   Doraville argues this case should be dismissed for two reasons: (1) the

             Court lacks subject matter jurisdiction, and (2) Plaintiffs’ Complaint fails to

             state a claim as a matter of law. The Court begins, as it must, with those issues

             implicating the Court’s jurisdiction. See McCants v. Alabama-W. Fla.

             Conference of United Methodist Church, Inc., 372 F. App’x 39, 40 (11th Cir.

             2010) (per curiam) (“When a district court has pending before it both a

             12(b)(1) motion and a 12(b)(6) motion, the generally preferable approach, if the

             12(b)(1) motion essentially challenges the existence of a federal cause of

             action, is for the court to find jurisdiction and then decide the 12(b)(6) motion.”

             (quoting Jones v. State of Ga., 725 F.2d 622, 623 (11th Cir.1984))).

                                                      4



AO 72A
(Rev.8/82)
             I.    Subject Matter Jurisdiction

                   Doraville’s challenge to the Court’s jurisdiction is two-fold: first, that

             Plaintiffs lack standing to bring this lawsuit, and second, that Plaintiffs’ claims

             are barred under the Rooker-Feldman doctrine. The Court lays out the

             applicable legal standard before considering these arguments on the merits.

                   A.     Legal Standard: Rule 12(b)(1)

                   Rule 12(b)(1) attacks on subject matter jurisdiction come in two forms:

             facial attacks and factual attacks. See McElmurray v. Consol. Gov’t of

             Augusta-Richmond Cty., 501 F.3d 1244, 1251 (11th Cir. 2007). Factual

             attacks often require the Court to consider and weigh extrinsic evidence to

             “satisfy itself as to the existence of its power to hear the case.” Garcia v.

             Copenhaver, Bell & Associates, M.D.’s, P.A., 104 F.3d 1256, 1261 (11th Cir.

             1997). But where, as here, the movant is making a facial attack, the Court need

             not go beyond the four corners of the Complaint. Rather, the Court is simply

             to “look and see if [the] plaintiff has sufficiently alleged a basis of subject

             matter jurisdiction,” and in doing so, accept the allegations in the complaint as

             true. McElmurray, 501 F.3d at 1251; see also Houston v. Marod Supermarkets,

             Inc., 733 F.3d 1323, 1335 (11th Cir. 2013).

                                                       5



AO 72A
(Rev.8/82)
                   B.     Standing

                   Article III of the Constitution confines the reach of federal jurisdiction to

             “Cases” and “Controversies.” U.S. CONST. art. III, § 2. A case or controversy

             exists for purposes of Article III when there is (1) an injury in fact; (2)

             causation; and (3) redressability. Steel Co. v. Citizens for a Better Env’t, 523

             U.S. 83, 102–04, (1998); see also Vt. Agency of Natural Res. v. United States

             ex rel Stevens, 529 U.S. 765, 771 (2000); 31 Foster Children v. Bush, 329 F.3d

             1255, 1263 (11th Cir. 2003). At issue here is the first element—injury in fact.

                   Under Article III’s injury in fact element, the plaintiff must prove that he

             suffered an “invasion of a legally protected interest” that is both “concrete and

             particularized”—i.e., which “affect[s] the plaintiff in a personal and individual

             way”—as well as “actual or imminent” (as opposed to “conjectural” or

             “hypothetical”). Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 & n.1 (1992).

             Steel Co., 523 U.S. at 103. A generalized grievance, by contrast, is where a

             plaintiff “seek[s] relief that no more directly and tangibly benefits him than it

             does the public at large[.]” Id. at 574; see also Perkins v. Lukens Steel Co.,

             310 U.S. 113, 125 (1940) (explaining that to have standing, plaintiffs must

             “show an injury or threat to a particular right of their own, as distinguished

                                                      6



AO 72A
(Rev.8/82)
             from the public's interest in the administration of the law”). And in that

             instance, Article III’s particularity requirement bars the plaintiff’s claim. See

             Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1555 (2016) (Ginsburg, J.,

             concurring).

                   Here, Doraville argues that Plaintiffs lack standing because they have

             failed to establish an injury in fact and their claims amount to mere generalized

             grievances. According to Doraville, “the only injury alleged in the complaint is

             a common injury” of the sort that any person living in Doraville, owning

             property there, or simply passing through, could be subjected to if he or she

             violates an ordinance or state law. (MTD, Dkt. [15-1] at 14.) Doraville adds

             that Plaintiffs’ claim for declaratory and injunctive relief must fail because the

             only threat of future injury to Plaintiffs is the “remote possibility” of being

             charged, prosecuted, and fined by the City “someday” in the future. (Id. at 16.)

             See Church v. City of Huntsville, 30 F.3d 1332, 1337 (11th Cir. 1994) (“[A]

             party has standing to seek injunctive relief only if the party alleges, and

             ultimately proves, a real and immediate—as opposed to a merely conjectural or

             hypothetical—threat of future injury.”).

                     The Court disagrees and finds that Plaintiffs have sufficiently alleged

                                                      7



AO 72A
(Rev.8/82)
             standing under Article III. The Complaint is replete with allegations showing

             that Plaintiffs were personally harmed—and are likely to be harmed in the

             future—from the City’s allegedly unlawful reliance on revenue from ticketing,

             convicting, and fining residents as well as passers-through. Thus, whatever

             difficulties other courts may face in deciding questions of concreteness and

             particularity, there are no such difficulties here, where each of the Plaintiffs

             was cited and subjected to the City’s allegedly unlawful scheme (albeit to

             varying degrees).

                   Take, for instance, Hilda Brucker. According to the Complaint she was

             ticketed for a number of violations related to the condition of her home. Those

             tickets were for having (1) “rotted wood” on her house and “chipping paint” on

             its fascia boards; (2) “high weeds” in the backyard and ivy on a tree and vines

             in the front; and (3) a driveway in a “state of disrepair.” (Compl., Dkt. [1]

             ¶ 112.) Ms. Brucker had to appear in Doraville’s municipal court “to explain

             why she failed to correct” those issues. And during the proceedings, the

             municipal court “suspended” two of the citations. As for the third, Ms. Brucker

             pleaded no contest and was fined and sentenced to a 6-month probationary

             term, which carried the possibility of arrest. That ticket was ultimately

                                                      8



AO 72A
(Rev.8/82)
             dropped. But not before Ms. Brucker obtained a home equity line of credit so

             she could afford to fix her house, if ordered to do so by the City.

                   Taking these factual allegations as true, and drawing all reasonable

             inferences in Plaintiffs’ favor, Ms. Brucker has a sufficient injury and threat of

             injury to have standing. She was not only forced to go to municipal court and

             pay a fine, but there is also no suggestion in the Complaint that Ms. Brucker

             has since made any changes to her home to fix the maladies that led to her

             being ticketed in the first place. And those maladies, it is clear, carry the very

             real possibility of additional fines or even imprisonment.

                   That Ms. Brucker has not actually been ticketed since the initial

             proceedings is beside the point: “Pleading a complaint for prospective relief

             does not require oracular vision[.]” Elend v. Basham, 471 F.3d 1199, 1208

             (11th Cir. 2006). And for that reason, the Eleventh Circuit has found that a

             past injury can be sufficiently indicative of imminent future harm where “the

             plaintiff has alleged with particularity that a future injury would likely occur in

             substantially the same manner as the previous injury.” Id.; Church, 30 F.3d at

             1339 (standing to pursue a preliminary injunction against the city to prevent

             arrest, harassment, or removal of the plaintiffs based on their homeless status);

                                                      9



AO 72A
(Rev.8/82)
             Lynch v. Baxley, 744 F.2d 1452, 1456 (11th Cir.1984) (standing for mentally

             ill patient to pursue preliminary injunction even though he was not currently

             incarcerated because “there [was] every indication that [he] could continue to

             be the subject of [future] involuntary commitment petitions”); see also Zanders

             v. Swanson, 573 F.3d 591, 594 (8th Cir. 2009) (“A plaintiff suffers Article III

             injury when he or she must either make significant changes to obey the

             regulation, or risk a criminal enforcement action by disobeying the regulation.”

             (alterations, internal quotations, and citation omitted)); Cutshall v. Sundquist,

             193 F.3d 466, 472 (6th Cir. 1999) (standing to challenge statute allowing for

             the potential release of plaintiff’s status as a convicted sex offender “at any

             time” because “he face[d] a specific threat of being subject to the release of

             registry information every day”). Here, the City is engaged in a broad pattern

             of allegedly unconstitutional behavior that is ongoing. As a result of that

             practice, the City’s officers write dozens of tickets for ordinance and statutory

             violations, on a daily basis. Ms. Brucker has already been ticketed multiple

             times, but is yet to take action that would inhibit future citations for the exact

             same infractions. And should Ms. Brucker be ticketed again, she will be

             subjected to—as she already has been—a court said to systematically deprive

                                                      10



AO 72A
(Rev.8/82)
             people of their due process rights. The Court therefore finds that Ms. Brucker

             continues to face a sufficiently imminent threat of injury.

                   The other Plaintiffs have also been ticketed and subjected to the City’s

             allegedly unlawful practices for, among other things, having a “large pile of

             tree logs in backyard” and “fail[ing] to obey traffic signs or control.” The

             Court, however, need not analyze each Plaintiffs’ injuries individually. It is

             sufficient for present purposes that Ms. Brucker has standing to bring the

             claims alleged. Parker v. Scrap Metal Processors, Inc., 386 F.3d 993, 1003

             n.10 (11th Cir. 2004) (citing Jackson v. Okaloosa Cty., 21 F.3d 1531, 1536–37

             (11th Cir.1994) (noting that “at least one named plaintiff must have standing

             for each of the claims”)).

                   B.     Rooker-Feldman Doctrine

                   The Court looks next to whether this action is barred by the Rooker-

             Feldman doctrine. See Cormier v. Horkan, 397 Fed. App’x 550 (11th Cir.

             2010) (vacating the district court’s dismissal of a complaint alleging

             constitutional and statutory violations in connection with state court divorce

             proceedings for failure to state a claim and remanding with instructions to

             dismiss for lack of jurisdiction under Rooker-Feldman). That doctrine

                                                     11



AO 72A
(Rev.8/82)
             embodies the reality that federal district courts do not have jurisdiction to act as

             appellate courts, and thereby precludes district courts from reviewing final state

             court decisions. Green v. Jefferson Cty. Comm’n, 563 F.3d 1243, 1249 (11th

             Cir. 2009). The Supreme Court clarified the scope of the Rooker-Feldman

             doctrine and held that it is “confined to cases of the kind from which the

             doctrine acquired its name: cases brought by state-court losers complaining of

             injuries caused by state-court judgments rendered before the district court

             proceedings commenced and inviting district court review and rejection of

             those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.

             280, 284 (2005). But that includes—at least in this Circuit—“not only [the]

             constitutional claims presented or adjudicated by a state court, but also []

             claims that are ‘inextricably intertwined’ with a state court judgment.”

             Goodman ex rel. Goodman v. Sipos, 259 F.3d 1327, 1332 (11th Cir. 2001)

             (quoting Siegel v. LePore, 234 F.3d 1163, 1172 (11th Cir. 2000) ). “A claim is

             ‘inextricably intertwined’ if it would ‘effectively nullify’ the state court

             judgment, or [if] it ‘succeeds only to the extent that the state court wrongly

             decided the issues.’” May v. Morgan Cty., 878 F.3d 1001, 1005 (11th Cir.

             2017) (quoting Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009)).

                                                      12



AO 72A
(Rev.8/82)
                   Doraville argues that the Rooker-Feldman doctrine bars this action

             because Plaintiffs’ claims are “inextricably intertwined” with prior municipal

             court judgments. That is so, the City argues, because a finding that the City’s

             budgetary practices violate Plaintiffs’ due process rights necessarily requires

             finding that Plaintiffs’ charges, prosecutions, and sentences were unlawful, and

             would thereby “effectively nullify” the state court judgments. But that very

             argument undermines the City’s position.

                   One of Plaintiffs’ claims—“Biased Prosecution and Law

             Enforcement”—concerns citations and prosecutorial motives that occurred

             before Plaintiffs ever appeared in court. And Plaintiffs’ other claim—“Biased

             Adjudication”—does not challenge the municipal court’s finding that Plaintiffs

             violated the law (or, more accurately, its taking of guilty pleas), but rather the

             overarching scheme that led Plaintiffs to court in the first instance. Hence,

             these claims do not ask the Court to find that the municipal court made an

             incorrect legal ruling. Rather, they ask the Court to decide whether the City

             uses unconstitutional practices to incentivize ticketing or taint courtroom

             procedures in violation of Plaintiffs’ constitutional rights. Simply put, there is

             a difference between challenging actions taken in the course of obtaining a

                                                      13



AO 72A
(Rev.8/82)
             judgment and challenging the judgment itself. See, e.g., Brokaw v. Weaver,

             305 F.3d 660, 665–66 (7th Cir. 2002) (quoting Holloway v. Brush, 220 F.3d

             767, 779 (6th Cir. 2000)); see also Powers v. Hamilton Cty. Pub. Def. Comm’n,

             501 F.3d 592, 606 (6th Cir. 2007) (“Assertions of injury that do not implicate

             state-court judgments are beyond the purview of the Rooker-Feldman

             doctrine.”).

                   In that way, this case is similar to the Sixth Circuit’s decision in Powers.

             There, the plaintiff challenged a custom or practice at the public defender’s

             office of failing to ask for indigency hearings—specifically, he argued that

             “incarceration, in the absence of any inquiry into [the plaintiff’s] ability to pay

             the court-imposed fine, violated his [constitutional] rights.” Powers, 501 F.3d

             at 597. As a result, the plaintiff’s claims necessarily criticized the state trial

             court’s decision to incarcerate the plaintiff without conducting indigency

             hearings that the public defenders failed to request. Nevertheless, the Powers

             court held that Rooker-Feldman did not apply because the plaintiff was “not

             alleg[ing] that he was deprived of his constitutional rights by the state-court

             judgment, but rather by the Public Defender’s conduct in failing to ask for an

             indigency hearing as a prerequisite to his incarceration.” Id. at 606. Likewise,

                                                      14



AO 72A
(Rev.8/82)
             here, Plaintiffs do not challenge the fines or sentences imposed by the

             municipal court. Instead, they claim that the City violated their constitutional

             rights by implementing a custom or policy that caused them to be deprived of

             due process. Cf. Arthur v. JP Morgan Chase Bank, NA, 569 F. App’x 669, 675

             (11th Cir. 2014) (finding that the Rooker-Feldman doctrine did not bar

             plaintiffs’ suit for fraud related to the generation of foreclosure-related

             documents); Ray v. Judicial Corr. Servs., No. 2:12-CV-02819-RDP, 2013 WL

             5428360, at *9 (N.D. Ala. Sept. 26, 2013). Just because those claims raise

             questions about the municipal court’s incentives does not mean they are

             foreclosed by the Rooker-Feldman doctrine. Accordingly, the Court finds that

             it has subject matter jurisdiction to proceed with this case. Doraville’s motion

             under Rule 12(b)(1) is therefore DENIED.

             II.   Failure to State a Claim

                   Doraville also moves to dismiss the Complaint under Rule 12(b)(6) for

             failing to state a plausible claim for relief. Like an attack on jurisdiction under

             Rule 12(b)(1), when dealing with a motion to dismiss under Rule 12(b)(6), “all

             well-pleaded facts are accepted as true,” and the Court draws all reasonable

             inference “in the light most favorable to the plaintiff.” Bryant v. Avado

                                                      15



AO 72A
(Rev.8/82)
             Brands, Inc., 187 F.3d 1271, 1273 n.1 (11th Cir. 1999). In the end, the Court’s

             task is to determine whether the complaint has “sufficient factual matter,

             accepted as true, to ‘state a claim to relief that is plausible on its face.’”

             Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

             Twombly, 550 U.S. 544, 570 (2007)).

                   In this case, however, the Court finds itself unable to adequately assess

             whether Plaintiffs’ claims are legally cognizable. And that is as a result of the

             paucity of relevant case law. Indeed, the constitutionality of financially

             incentivized municipal courts and law enforcement officials has not been a

             lively point of discussion in the federal courts. There is, however, some

             guidance in a series of Supreme Court decisions concerning Ohio mayors’

             courts—i.e., courts over which the mayor presided. See e.g., Tumey v. Ohio,

             273 U.S. 510 (1927); Dugan v. Ohio, 277 U.S. 61 (1928); Ward v. Village of

             Monroeville, 409 U.S. 57 (1972).

                   First, in Tumey, the Supreme Court found that a statutory scheme under

             which a mayor/judge was directly compensated for each conviction in his court

             violated due process. Tumey, 273 U.S. at 521. A year later in Dugan, the

             Supreme Court dealt with a differently-structured mayor court. In that case, the

                                                       16



AO 72A
(Rev.8/82)
             mayor/judge served as one of five city commissioners, but unlike the mayor in

             Tumey, he had no executive authority. Dugan, 277 U.S. at 63. Instead, a city

             manager served as “active executive,” while the commission exercised “the

             legislative power of the city.” Id. And the mayor/judge’s salary was fixed by

             the other four members of the commission (although that salary was paid from

             a general fund that included revenue from fines obtained through the mayor

             court). Id. Ultimately, the Supreme Court found that the mayor/judge’s role

             was primarily judicial, and his alleged financial interests were too “remote” to

             violate the due process rights of those appearing before him. Id. at 65. Nearly

             fifty years later, however, the Supreme Court found that another mayor/judge’s

             interest in city finances was impermissible under the Fourteenth Amendment,

             even though he did not directly receive any portion of the fees collected

             through court proceedings. Ward, 409 U.S. 57. In reaching that conclusion,

             the Supreme Court explained:

                   the test is whether the mayor’s situation is one which would offer
                   a possible temptation to the average man as a judge to forget the
                   burden of proof required to convict the defendant, or which might
                   lead him not to hold the balance nice, clear, and true between the
                   state and the accused. Plainly that ‘possible temptation’ may also
                   exist when the mayor’s executive responsibilities for village
                   finances may make him partisan to maintain the high level of

                                                    17



AO 72A
(Rev.8/82)
                   contribution from the mayor's court. This, too, is a situation in
                   which an official perforce occupies two practically and seriously
                   inconsistent positions, one partisan and the other judicial, (and)
                   necessarily involves a lack of due process of law in the trial of
                   defendants charged with crimes before him.

             Id. at 60 (internal quotations, citations, and alterations omitted); see also

             Connally v. Georgia, 429 U.S. 245 (1977) (per curiam) (applying these

             principles to strike down a statute that compensated justices of the peace based

             on the issuance of search warrants) .

                   With this precedent, alone, the Court cannot say whether Plaintiffs’

             Complaint states a plausible violation of their due process rights. Although

             these cases are instructive and reveal that certain arrangements are clearly

             unconstitutional—e.g., where the judicial officer has a “direct, personal,

             substantial pecuniary interest” in the proceedings, Tumey, 273 U.S. at

             523—they do not provide guidance on how to determine when less concrete

             financial incentives—such as the ones at issue here—make the likelihood of

             impartiality so great as to violate due process.

                   The Eleventh Circuit is yet to weigh in on this matter. However, other

             Circuits have endeavored to expound upon the precedent described above and

             come up with a workable standard. The Sixth Circuit, for instance, has said:

                                                      18



AO 72A
(Rev.8/82)
                   The amount of mayor’s court fee revenues is just one measure of
                   whether the mayor may reasonably be questioned as being
                   impartial. The more substantial the amount (or percentage) of
                   revenue produced from a mayor's court, the more reasonable it is
                   to question the impartiality of a mayor who has any executive
                   authority. In similar fashion, the more executive authority vested
                   in the mayor, the more reasonable it is to question the impartiality
                   of a mayor who collected even a relatively minor amount of
                   general revenue through a mayor’s court. Thus, inadequate
                   separation of powers in a mayor-judge may occur despite the
                   mayor's court's collection of a fairly small percentage of general
                   fund revenue.

             DePiero v. City of Macedonia, 180 F.3d 770, 779 (6th Cir. 1999) (adopting the

             standard articulated in Rose v. Vill. of Peninsula, 875 F. Supp. 442, 452 (N.D.

             Ohio 1995)). The Ninth Circuit, on the other hand, seems to be more interested

             in quantifying the analysis. Stepping back, the Ninth Circuit has explained that

             there are two forms of bias that may violate an individual’s procedural due

             process rights: (1) where the decision maker has “direct, personal, substantial

             pecuniary interest in the proceedings;” and (2) when the decision maker does

             not stand to gain personally but has a strong motive “to rule in a way that

             would aid the institution.” Alpha Epsilon Phi Tau Chapter Housing Ass’n v.

             City of Berkeley, 114 F.3d 840, 844 (9th Cir. 1997). In dealing with the latter

             form—which this case appears to implicate—the Ninth Circuit has focused on


                                                    19



AO 72A
(Rev.8/82)
             the amount of revenue generated by fines and penalties to decide “whether the

             official motive is [so] strong . . . that it reasonably warrants fear of partisan

             influence on the judgment.” Id. at 846 (internal quotations, citations, and

             alterations omitted).

                   Given the uncertainty in this area, the Court finds that a hearing would

             be useful. Specifically, the Court wishes to address which standard of review

             should guide the Court’s analysis in ruling on Doraville’s motion to dismiss

             and define the parameters of this case, should it move forward.

                                                 Conclusion

                   For the reasons described above, Doraville’s Motion to Dismiss [15] is

             DENIED. However, the Court grants, sua sponte, a reconsideration of the

             motion’s arguments under Rule 12(b)(6). The Court ORDERS the Parties to

             appear for a hearing to address the proper standard of review and its application

             in this case. The Courtroom Deputy Clerk will contact counsel to schedule that

             hearing. The parties may file supplemental briefs addressing these issues not

             later than 14 days before the hearing.




                                                      20



AO 72A
(Rev.8/82)
             SO ORDERED, this 1st day of April, 2019.



                                         ________________________________
                                         RICHARD W. STORY
                                         United States District Judge




                                          21



AO 72A
(Rev.8/82)
